 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ROBBIE DAVIS,                                      No. 2:18-cv-0090-TLN-EFB P
12                       Plaintiff,
13            v.                                         ORDER
14    R. RACKLEY, Warden, et al.,
15                       Defendants.
16

17           Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. Once again, he has requested that he be permitted to voluntarily dismiss this

19   action on the condition that the filing fee be refunded to him. ECF No. 24; see also ECF Nos. 12

20   & 13.

21           Plaintiff’s request is denied. If plaintiff no longer wishes to pursue this action, he may

22   voluntarily dismiss it without prejudice by filing a notice of dismissal in accordance with Rule

23   41(a)(1)(A) of the Federal Rules of Civil Procedure. Even if plaintiff chooses to voluntarily

24   dismiss this action, he remains obligated to pay the entire filing fee “in increments.” Williams v.

25   Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015); see also 28 U.S.C. § 1915(b)(1) & (2); Taylor v.

26   Delatoore, 281 F.3d 844, 847 (9th Cir. 2002) (“Under the PLRA, all prisoners who file IFP civil

27   actions must pay the full amount of the filing fee.”).

28   /////
                                                        1
 1          Accordingly, IT IS HEREBY ORDERED that plaintiff’s March 2, 2020 request (ECF No.
 2   24) is denied. If plaintiff no longer wishes to pursue this action, he may voluntarily dismiss it
 3   without prejudice by filing a notice of dismissal in accordance with Rule 41(a)(1)(A) of the
 4   Federal Rules of Civil Procedure.
 5   DATED: March 9, 2020.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
